DETAILED ACTION

Primary Examiner acknowledges Claims 1-7 are pending in this application, as originally filed on April 30, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “100” has been used to designate “carrier”/ “elongate carrier” and “elongate tape”.  Appropriate correction is required. 
Reference character “106a” has been used to designate “outer surface” and “outer wall surface”.  Appropriate correction is required.
Reference character “107” has been used to designate “exit” and “exit slot”. Appropriate correction is required.
Reference character “145” has been used to designate “quasi-semi-circular cam feature” and “cam” / “aforementioned cam”. Appropriate correction is required.
Reference characters “112” and “108” have been used to designate “component”.  Appropriate correction is required.
Reference character “108” has been used to designate “component” and “desiccator”. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The disclosure is objected to because of the following informalities:
  Reference character “100” has been used to designate “carrier”/ “elongate carrier” and “elongate tape”.  Appropriate correction is required. 
Reference character “106a” has been used to designate “outer surface” and “outer wall surface”.  Appropriate correction is required.
Reference character “107” has been used to designate “exit” and “exit slot”. Appropriate correction is required.
Reference character “145” has been used to designate “quasi-semi-circular cam feature” and “cam” / “aforementioned cam”. Appropriate correction is required.
Reference characters “112” and “108” have been used to designate “component”.  Appropriate correction is required.
Reference character “108” has been used to designate “component” and “desiccator”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, Claim 1 recites the phrase “the area of the carrier will be clamped between the first and second clamping systems and the moisture barrier sealing system during release of the powder associated with the area of the carrier”; however, the breadth and scope of this limitation is unclear.   Is Applicant alleging the simply / only the carrier is clamped between the first and the second clamping systems?  Is Applicant alleging both the first and second clamping means AND the moisture barrier sealing system are located /clamping the carrier?  It is unclear to the Primary Examiner at which point or step the claims are referring. 
By convention, the moisture barrier sealing system must be pulled away or punctured/burst to permit the excitement of the powder contained within through the act of inhalation.  When does this action of peeling/ punctured/burst occur?
Turning to the prior art rejection made of record below - Smyth et al. (US 2007/0209661 A1) - Smyth discloses “At least one powder dose is pre-metered into a strip comprising the aeroelastic element and a peelable sealing strip that encapsulates the powder in discrete doses. The sealing strip is removed prior to inhalation by an opening means, exposing the powder to the airflow through the device.” (Para 0053).  Consequently, it appears the carrier strip (1) is introduced into the inhalation device having the sealing strip attached thereto to “encapsulate the powder in discrete doses”; yet, once the clamping action occurs in preparation of inhalation “The sealing strip is removed … [thereby] exposing the powder to the airflow through the 
Returning to the claims, it is unclear, where the moisture barrier is located and what the relationship of the moisture barrier to the clamping system, as well as what is the relationship of the moisture barrier to the carrier.  Is the moisture barrier sealing system a separate and distinct structure from the sealing member which produces “preloaded” elongated carrier or is the moisture barrier sealing system some other structure?  Still further, looking at the recitation of Claim 5 for additional understanding of the breadth and scope of the claim limitation “moisture barrier sealing system”, it appears the advancement of the carrier results in the “moisture barrier seal disengage[ment]” from the carrier.  Thus it appears the “moisture barrier sealing system is effectively a component of the carrier which provides for the “preloaded” essence of the “elongate carrier” language as claimed.  
Consequently, as best understood by the Primary Examiner it appears the moisture barrier sealing system is a component of the elongated carrier, which prior to imminent inhalation is removed to provide the power to be excited during inhalation.
Dependent Claims 2-7 incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required. 

Specifically, Claim 5 recites the concept of the spring wherein “the spring urging the moveable member in a first direction such that the moisture barrier seal seals the compartment exit … [where] the moveable member moves in its original direction under the force of the spring, so that the moisture barrier seal creates a seal” and then later “upon advancement of the carrier under the tension associated with the advancement of the carrier the moveable 
By convention, most moisture barrier sealing system as applied to an elongated carrier for sealing are sealed prior to the insertion of the elongated carrier in to the dry powder inhaler.  In this action, upon insertion of the sealed elongated carrier into the dry powder inhaler, the lid or moisture barrier sealing system is pierced by an actuator or peeled and wound up within the dry powder inhaler in order to individually separate the doses, wherein the clamping action must be released to advance the next dose for piercing or peeling for the imminent inhalation. 
Turning back to the claim language, Primary Examiner is unsure what is the order of operations of this spring movement as recited in Claim 5 nor the construction of the spring system as related to the ability of the elongated carrier to be preloaded and sealed prior to 
Returning to the previous rejection of Claim 1 under 112(2) and continuing to this instant Claim 5, is the moisture barrier sealing system a part of the components that provide the elongated preloaded dose receptacles or is the moisture barrier sealing system a separate and distinct component from the elongated carrier.  Still further, is the moisture barrier sealing system a component within the storage device and in turn the dry powder inhaler, or is this moisture barrier sealing system a resultant effect of the storage device prior to insertion within the dry powder inhaler.  Continuing, does the moisture barrier sealing system load, seal and unseal all within the storage device as inserted within the dry powder inhaler, or does the moisture barrier sealing system simply take the previously loaded and sealed receptacles and unseal them by the use of a spring to provide tension to remove or peel away the bottom elongated carrier sheet from the top moisture barrier sealing system to provide medicament to be excited for the imminent inhalation. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, and 7 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smyth et al. (US 2007/0209661 A1). 
As to Claims 1 and 3, Smyth discloses a storage device for storing dry powder (14, “The powder dose applicator comprises a dispensing chute (13) filled with at least one dose of powder (14), and a wheel at the bottom end of the dispensing chute turns as the membrane moves beneath the chute.” Para 0051) for use in a dry powder inhaler (Figure 3, “The preferred embodiment of the invention comprises a dry powder inhaler with an integrated assisted dispersion system that is adjustable according to the patients' inspiratory capabilities and the adhesive/cohesive nature of the powder.” Para 0043), the device (Figure 5) comprising: an elongate carrier (1, “The center chamber has a front end, which is adjacent to the nozzle (8) and mouthpiece (9), a back end, which is adjacent to the vents or airflow inlets (3), and a center dispensing region, across which the aeroelastic element (1) is stretched.” Para 0044 and “the aeroelastic element is an aeroelastic and deformable membrane (25) with deformable dosing cups (26) that contain the powder dose.” Para 0042) preloaded with a plurality of doses (18 as best seen in Figure 7A - “FIG. 7a represents the action that occurs when the advancement means is activated, wherein the upper clamps and tension rods are lifted from the aeroelastic membrane, allowing it to move freely and bring a powder dose (18) in to the center dispensing region.” Para 0039) of finely divided powder comprising a biologically active substance (“drug” - “the DPIs are configured to deliver a powdered drug or drug mixture that includes an excipient and/or other ingredients. Conventionally, many DPIs have operated passively, relying on the inspiratory effort of the patient to dispense the drug provided by the powder.” Para 0006; “the small size of the inhalable particles in the dry powder drug mixture can subject them to forces drugs with relevant physicochemical properties.” Para 0021), the powder (14) being releasable retained on a surface of the carrier (best seen Figures 8-10, “FIG. 8: is a representation of the dispensing mechanism of an alternative embodiment of the invention, wherein a blister strip (22) comprising a series of individual dosing cup (23) filled with a powder dose replaces the aeroelastic membrane and a tensioned aeroelastic element (1) is immediately adjacent to the blister strip.” Para 0040; “FIG. 9: is a representation of the dispensing mechanism of an alternative embodiment of the invention, wherein a blister strip with multiple dosing cups (24) for different medicaments replaces the aeroelastic membrane and a tensioned aeroelastic element is immediately adjacent to the blister strip.” Para 0041; “FIG. 10: is a representation of the dispensing mechanism of an alternative embodiment of the invention, wherein the aeroelastic element is an aeroelastic and deformable membrane (25) with deformable dosing cups (26) that contain the powder dose.” Para 0042); a first clamping system (one of 6, “The aeroelastic membrane is held between two pairs of membrane clamps (6). As depicted in FIG. 7, two base clamps (19) are fixedly attached to the floor of the chambers, one in the right chamber and one in the left chamber, upon which the aeroelastic element rests. The clamps are located between the spools and the left and right walls, respectively. Two upper clamps (20) are located above the base clamps. The upper clamps descend atop the base clamps to hold the aeroelastic element in place across the center dispensing region.” Para 0047) and a second clamping system (other of 6, “The aeroelastic two pairs of membrane clamps (6). As depicted in FIG. 7, two base clamps (19) are fixedly attached to the floor of the chambers, one in the right chamber and one in the left chamber, upon which the aeroelastic element rests. The clamps are located between the spools and the left and right walls, respectively. Two upper clamps (20) are located above the base clamps. The upper clamps descend atop the base clamps to hold the aeroelastic element in place across the center dispensing region.” Para 0047), wherein the device is configured and arranged such that during use in a dry powder inhaler (Figure 3) wherein a portion of the carrier (1) is advanced so that the powder (via 18) associated with the advanced area can be released from the carrier (1) for inhalation by the patient through the patient port (9, “The center chamber has a front end, which is adjacent to the nozzle (8) and mouthpiece (9), a back end, which is adjacent to the vents or airflow inlets (3), and a center dispensing region, across which the aeroelastic element (1) is stretched.” Para 0044), the first and second clamping systems (6/6) will be moved into a clamping configuration (best seen Figures 7B and 7C - wherein the upper clamp 20 engages the base (lower) clamp 19, “The upper clamps descend atop the base clamps to hold the aeroelastic element in place across the center dispensing region.” Para 0047) at least prior to the release of the powder (via 18) associated with the carrier (1), so that the area of the carrier will be clamped (best seen Figure 7C) between the first and second clamping systems during release of the powder (via 18) associated with the area of the carrier (1), and wherein the device further comprises a sealing system (“peelable sealing strip that encapsulates the powder in discrete doses”, “At least one powder dose is pre-metered into a strip comprising the aeroelastic element and a peelable sealing strip that encapsulates the powder in discrete doses. The sealing strip is removed prior peelable sealing strip that encapsulates the powder in discrete doses”) during release of the powder (via 18) associated with the area of the carrier (1).
Regarding the term “moisture barrier”, by convention the act of encapsulating the power involves a sealing action which would prevent the intrusion of contaminates (e.g. moisture, dirt, dust, bugs, etc.) which would/could negatively affect the strength, quality, purity or identity of the pharmaceutical drug being dispensed to the patient. Consequently, despite the lack of the phase “moisture barrier”, the sealing system of Smyth inherently acts to seal and encapsulate the powder until inhalation is imminent.   This concept is thus well-known, routine, and conventional in medication dispensers including but not limited to dry powder inhalers to prevent tampering by an individual or environment which would/could affect the strength, quality, purity or identity of the pharmaceutical drug being dispensed to the patient.  From a historical basis, the concept of sealing or prevention of tampering was the resultant effect of the Chicago Tylenol Murders in 1982 (almost 40 years ago) such that the end user or patient knew their drug was safe as sealed from the factory.  Nevertheless, further stated by Smyth the sealing system includes “a peelable layer protecting each dose until it is ready to be dispensed” 
As to Claim 2, Smyth discloses, as best seen in Figure 7A, wherein the clamping system (6/6 - as shown by the upper clamp 20 engages the base (lower) clamp 19) is configured and arranged so that when the carrier is being advanced, the first and second clamping system (6/6 - as shown by the upper clamp 20 engages the base (lower) clamp 19) are out of their clamping configuration.  Explicitly, Smyth discloses “FIG. 7a represents the action that occurs when the advancement means is activated, wherein the upper clamps and tension rods are lifted from the aeroelastic membrane, allowing it to move freely and bring a powder dose (18) in to the center dispensing region. An arrow (21) shows the direction of membrane travel.” (Para 0039).
As to Claim 6, Smyth discloses the storage device (Figures 7A-C) is configured to be inserted into the dry powder inhaler (Figure 3).
As to Claim 7, Smyth discloses the storage device (Figures 7A-C) is removable (via disassembly - “many dry powder inhalers can retain a significant amount of the drug within the device, which can be especially problematic over time. Typically, this problem requires that the device be disassembled and cleansed to assure that it is in proper working order.” Para 0010) from the dry powder inhaler (Figure 3).  Intrinsically, the desire to ensure the cleanliness and “proper working order” of the dry powder inhaler (Figure 3) provides the pathway by which components of the dry powder inhaler (Figure 3) can be removed, cleansed, replaced, and/or repair to ensure the “proper working order” of the dry powder inhaler.  Thus, Smyth acknowledges the removable nature of components within the dry powder inhaler were well known in order to assure the device was cleaned and in “proper working order”.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smyth et al. (US 2007/0209661 A1) in view of Snow (US 2002/0134382) and Pearson et al. (3,625,786).
As to Claim 4, Smyth discloses the sealing system (“peelable sealing strip that encapsulates the powder in discrete doses”, “At least one powder dose is pre-metered into a strip comprising the aeroelastic element and a peelable sealing strip that encapsulates the powder in discrete doses. The sealing strip is removed prior to inhalation by an opening means, exposing the powder to the airflow through the device.” Para 0053); yet does not expressly disclose the material composition of the sealing system and the durometer properties. 
Snow teaches a similar storage device for retaining dry powder for inhalation (“an improved dry powder medicament container usable by asthmatics and the like to facilitate proper deposition of the medicament in the lungs.” Para 0003) for insertion within an inhaler (Figures 5A-6C), wherein the storage device includes a carrier (Figures 1A-1E show a rounded shape, Figures 4 and 4A show a dual carrier shape; and Figures 8A and 8B show an elongated shape having a single or series/array of doses) having a series of pockets for receipt of dry powder for inhalation.  
Explicitly, regarding the elongated carrier and series of pockets, Snow teaches “The blister 600 includes an upper layer 604 which is formed of a readily puncturable or shearable material, such as foil or plastic. The upper layer 604 is supported by a middle layer 608 and a lower layer 612. The middle layer and the lower layer are preferably made of a semi-rigid or rigid plastic or similar material.” (Para 0159), wherein “the blister 600 includes a receptacle which is formed by the wall 616 forming the lower layer 612. The receptacle preferably has a upper layer 604” seals the pocket holding the medication to be inhaled. 
Regarding the material composition of the sealing system, as discussed in the aforementioned paragraph the “upper layer 604” seals the pocket holding the medication to be inhaled wherein the upper layer is made of “a readily puncturable or shearable material, such as foil or plastic”.  Turning to the disclosure of the alternate construction of the carrier in the rounded shape as shown in Figures 4 and 4A, Snow teaches “Turning now to FIG. 4, there is shown a perspective view of a sealing member, generally indicated at 250, formed in accordance with the principles of the present invention. The sealing member 250 is configured for placement above the blister 200 which is to be opened to improve airflow through the medicament containment area/flow channel 204 (FIGS. 2A thorough 2D). The sealing member 250 is typically made from a rectangular piece of semi-resilient material, such as silicone rubber.” (Para 0114).   Further teaches the orientation of this sealing member stands for “medicament containment area/flow channel 204 and limit leakage” (Para 0115) from the medicament pocket. Thus, as “silicone rubber” is one of the materials listed in the Markush grouping, “silicone rubber” meets the limitations of the claims. 
Regarding the Shore A durometer, the composition of silicone rubber having the recited properties of greater than 35 but less than 75 were well known and routine.  Expressly, Pearson teaches a capsule made of “silicone rubber having a Durometer hardness of about 50 shore units” (Column 3, Lines 20-25) was known for the establishment of an implantable receptacle suitable for sealing drugs therewith (Column 1, Lines 1-20). 


Claim 5 is rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smyth et al. (US 2007/0209661 A1) in view of Snow (US 2002/0134382) and Pearson et al. (3,625,786), as applied to Claim 4 and further in view of Davies et al. (5,860,419). 
As to Claim 5, the modified Smyth, specifically Smyth discloses the orientation of the sealing system (“peelable sealing strip that encapsulates the powder in discrete doses”, “At least one powder dose is pre-metered into a strip comprising the aeroelastic element and a peelable sealing strip that encapsulates the powder in discrete doses. The sealing strip is removed prior to inhalation by an opening means, exposing the powder to the airflow through the device.” Para 0053) wherein the seal is applied to the elongated carrier to form a “pre-metered” dose strip and then later the seal removed from the elongated carrier “prior to inhalation by an opening means”; yet does not expressly disclose the components which support this action.  
Davis teaches an preloaded and sealed elongated carrier (201 best seen Figures 5-9 and also 401 best seen Figure 35) for insertion into a dry powder inhaler (Figures 5-9), wherein the 
Regarding the limitations to the spring action, Davies teaches the interaction of the dry powder inhaler with the storage device whereby “to ensure that each operation of the lever advances the strip by an amount equal to the pitch of the pockets, is achieved by a resiliently flexible arm 250 terminating in a tooth 252 which engages between adjacent pockets. Each time the lever 224 is operated the arm 250 is resiliently depressed as a pocket slides past the tooth 252 thereof, and the tooth then springs back into engagement with the strip to the rear of the pocket which has just passed it.” (Column 6, Lines 5-15).  As further stated, “the diameter This material is fed into a chamber 513. The wheel 514b is an idler wheel and is urged into engagement with the wheel 514a by a compression spring 595 which acts on a carrier 596 which carries the wheel 514b. The wheel 514a has a ring of gear teeth 598 which mesh with teeth 597 formed on an index wheel 516 which performs the same indexing function as the index wheel 16 in the first embodiment and is rotatable in a chamber 515. The chambers are formed in a body 510 and lids 530a and 530b are secured to opposite sides of the chamber. Inhalation is through a mouthpiece 520. The device is operated by a lever 524 which turns the index wheel 516 via a pusher arm 526.” (Column 10, Lines 10-25).  In both examples, it is clear that a spring movement effectuates the peeling and winding actions that advance the lid in the claimed “opposite direction” to peel/remove the lid from the receptacle having the base of the elongated carrier.   Thus the resultant effect of the movement of the spring is the indexing and advancing of the elongated carrier to expose a new receptacle to permit the excitement of a new dose to be delivered. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the operational indexing of the modified Smyth to expressly include the indexing mechanism which through spring movement provides the indexing and advancement of the elongated carrier from the sealed position to an unsealed position through the peeling action, as taught 

Priority & Claim Interpretation
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/276,521, filed September 26, 2016, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application is constitute a divisional application.
Primary Examiner notes in the prior application, 15/276,521 - now 10,376,662, each and every limitation of the claims of the allowed subject matter was not propagated to the withdrawn claims.  In particular, the distinction of “wherein the elongate carrier does not comprise a lid component” and “wherein at least one of the first and second clamping systems comprises a seal” was recited in the claims of the allowed subject matter but was not recited commensurately within the withdrawn claims.  Rather, it appears the term “lid” of the allowed claims appears to be similar in concept to the term “moisture barrier sealing system” of the withdrawn claims at first glance.  Yet again, the withdrawn claims do not include the distinction of “wherein the elongate carrier does not comprise a lid component” and “wherein at least one of the first and second clamping systems comprises a seal” as was recited in the claims of the allowed subject matter.  Thus, no rejoinder within the prior application, 15/276,521 - now 10,376,662, occurred.

Nevertheless, Applicant is cautioned to maintain the chasm between the claimed subject matter of the prior application and the claimed subject matter of the instant application to avoid a double patenting rejection which would normally be prohibited in light of the divisional status. Appropriate consideration is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 6, and 11-13 of U.S. Patent No. 8,985,102. Although the claims at issue are not identical, they are not patentably distinct from each other because instant . 
With respect to all the claims both recite the features of a storage device for insertion within a dry powder inhaler having an elongated carrier preloaded with a plurality of does, a first clamping system, a second clamping system, and a moisture barrier sealing system.
The limitations of Claim 2 are recited in patent claim 13.  The limitations of Claim 3 are recited in patent claim 5.  The limitations of Claim 4 are recited in patent claim 6.  The limitations of Claim 5 are recited in patent claim 11.  The limitations of Claim 6 are recited in patent claim 3.  The limitations of Claim 7 are recited in patent claim 2.   

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 9,474,870. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claim 8.  It is clear all the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and is thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the . 
With respect to all the claims both recite the features of a storage device for insertion within a dry powder inhaler having an elongated carrier preloaded with a plurality of does, a first clamping system, a second clamping system, and a moisture barrier sealing system.
The limitations of Claim 2 are recited in patent claim 9.  The limitations of Claim 3 are recited in patent claim 10.  The limitations of Claim 4 are recited in patent claim 11. The limitations of Claim 5 are recited in patent claim 12. 

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 9,474,870 in view of Hodson et al. (8,985,102). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claim 8.  It is clear all the elements of the instant claims are found in the patent claims except the features of the storage device being “inserted into the dry powder inhaler” (Claim 6) and “removable from the dry powder inhaler (Claim 7). 

Hodson ‘102 teaches a similar storage device to 9,474,870 for insertion into a dry powder inhaler.  Explicitly, Hodson ‘102 teaches the storage device (identified as a cassette) - “is reversibly removable from the dry powder inhaler. Such a cassette would favorably include also an uptake spool, so that the user can easily insert the cassette into the dry powder inhaler and/or easily remove the cassette. For long storage as an original and/or a re-fill supply unit, 9,474,870 to include the functionalities of “insertion” and “removal” as taught by Hodson ‘102 to permit proper care through long storage or simply replacement of drugs throughout the life of the dry powder inhaler. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785